DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “from 1.2G to less than 10G”, and the claim also recites “preferably from 1.2G to 9G, preferably 1.2G to 7 G, preferably from 1.2G to 5G” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-45 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicants amended the claims to recite: “wherein the first time period is not immediately preceded by another first time period and the second time period is not immediately preceded by another second time period”.
This is not supported by the original disclosure.
The applicants allege that the support for the referenced limitation is provided by paragraph [0061].
However, the referenced paragraph merely states:
[0061] Where a further first time period follows a second time period in a separation step ii., preferably, the time interval between the end of said second time period and the start of the following further first time period is no more than 30 minutes, more preferably no more than 15 seconds, especially no more than 10 seconds, more especially no more than 5 seconds and yet more especially no more than 1 second, and preferably said further first time period starts immediately after said second first time period ends.
Nothing in the referenced paragraph supports the negative limitation recited by the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-29,31-38,44-45 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 2015/0252511).
Roberts et al teach a method for treating soiled substrates.
The method comprises rotating a composition as claimed, separating particles from the substrate, rinsing substrate, spin drying substrates.
Roberts et al teach particles as claimed.
Roberts et al teach G force as claimed.
Roberts et al teach repeating alternating the steps.
The claimed sequences of the steps recited by the dependent claims are readable on the sequences disclosed by Roberts et al or obvious over the sequences disclosed by Roberts et al.
Roberts et al teach acceleration and deceleration of the rotation.
Roberts et al teach treating of textile substrates.
Roberts et al teach the separation time as claimed.
The duration of separation, rinsing steps disclosed by Roberts et al is the same as claimed.
See entire document, especially [0057-81], [0097-104], [0124-137].
Roberts et al do not specifically teach that during separation step the rotation for at least one first and second time periods is no longer than 60 seconds.
Roberts et al teach that in the cycle for removal the particles optimum results are achieved at the cycle time between 2 and 30 minutes (at least [0125].
Roberts et al exemplify the cycle lasting 20 minutes and comprising three time periods, two with a centripetal G force of <1 G (at least [0134]). Roberts et al exemplify for the referenced cycle time periods with a centripetal G force of <1 G and  >1 G being about 2 minutes.
It would have been obvious to an ordinary artisan at the time the invention was filed that the duration of the at least one of three periods in such cycle conducted for 2 minutes (instead of 20 minutes) would be shorter than 60 seconds.
Thus, the disclosure of Roberts et al encompasses the claimed durations
Further, Roberts et al teach that the removal of particles depends from the speed of rotation and the moisture level (at least [0132-133]).
It would have been obvious to an ordinary artisan at the time the invention was filed to find the duration needed to achieve the best removal of the particles in the method of Roberts et al depending from the speed and the moisture levels and the other specifics of the process.
Roberts et al teach conducting additional the steps with a centripetal G force of <1 G and  >1 to allow final removal of the particles as many times as desired and exemplify the repeating 3 times as typical (at least [0136]).
Roberts et al do not specifically recite the duration of the rinsing as claimed.
However, it would have been obvious to find an optimum duration of rinsing in the method of Roberts et al by routine experimentation depending from the equipment used, substrates to be treated and specifics of chemicals used.
Roberts et al do not specifically teach repeating of the periods 5 and 10 times, but they teach that the steps can be repeated as often as desired. They also teach that typically the steps are repeated 3 times.  
It would have been obvious to an ordinary artisan to repeated the disclosed steps in the method of Roberts et al any desired times depending from the specifics of the application, since Roberts et al teach repeating of the steps as often as desired.
Roberts et al do not specify the time of the increasing/decreasing for the RPM/G.
However, it would have been obvious to an ordinary artisan at the time the invention was filed to find an optimal time for acceleration/deceleration to the required speed/force by routine experimentation depending from the specific of the used equipment in the method of Roberts et al.
Roberts et al do not specifically teach the percentage of the duration of the rinsing and separation steps.
However, it would have been obvious to an ordinary artisan at time the invention was filed to find a needed duration by routine experimentation, since Roberts et al teach that the steps can be repeated as often as desired.
 
Claims 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 2015/0252511) in view of Wells et al (US 2018/0127914).
Roberts et al as applied above teaches a method as claimed except for the specific recitation of the clockwise and anti-clockwise rotation.
However, Wells et al teach that it was known to provide clockwise and anti-clockwise rotation during separation steps and teach benefits of such.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide clockwise and anti-clockwise rotation during separation steps in the method of Roberts et al since Wells et al teach such as known and beneficial.
It would have also been obvious to an ordinary artisan at the time the invention was filed to find the duration of such rotation by routine experimentation depending from the specifics of the application.
The dwelling periods now recited by amended claims 40-41 are readable on at least switching direction of the rotation of the substrate in the modified method of Roberts et al. 
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.
The applicants amended claims and allege that the amended claims are allowable over Roberts et al.
This is not persuasive.
First, the amended claims are not supported by the original disclosure.
Second, the amended claims are obvious over the teaching of Roberts et al as it is shown in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711